Citation Nr: 1107830	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  09-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left upper extremity. 

4.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to an initial disability rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity. 

6.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to September 
1967.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a May 2008 decision of the RO that granted service 
connection for PTSD evaluated as 30 percent disabling effective 
August 13, 2007; and granted service connection for peripheral 
neuropathy of each upper and lower extremity, each evaluated as 
10 percent disabling effective August 13, 2007.  The Veteran 
timely appealed for higher initial ratings.

In October 2010, the Veteran and his wife testified during a 
hearing before the undersigned at the RO.  In January 2011, a 
copy of the hearing transcript was sent to the Veteran.

The appeal is REMANDED to the RO.  VA will notify the Veteran and 
his attorney when further action is required.

REMAND

The report of a May 2008 VA examination includes an Axis I 
diagnosis of chronic PTSD.  The examiner assigned a global 
assessment of functioning (GAF) score of 70, indicative of some 
mild symptoms; and indicated that the PTSD symptoms did not 
preclude employment.  The examiner noted symptoms of nightmares, 
recurring memories, and mild avoidance behaviors daily; there 
were also findings made as to markedly diminished interest or 
participation in significant activities and anxiety.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

In October 2010, the Veteran testified that his psychiatrist had 
increased the daily dosage of medication from 20 milligrams to 40 
milligrams, and now to 50 milligrams.  The Veteran indicated that 
his PTSD symptoms were worsening, despite an increase in 
medication.  He testified that he was again becoming "a 
fireball."  The Veteran's wife then described circumstances in 
which the Veteran easily became angry and frustrated, and of 
memory loss.  

The report of the May 2008 VA examination includes findings of 
diminished sensation in all extremities.  The medical history 
revealed an aching and numbness in both hands that worsened with 
increased activity.  Continued activity resulted in loss of 
functionality in both hands.  Rest improved the symptoms.  The 
medical history also revealed discomfort in both feet, which 
improved with rest.

In October 2010, the Veteran testified that he experienced 
tingling, numbness, and shooting pain on use of his hands.  He 
testified that he loses his grip, cannot do yard work, cannot 
pull or push, and cannot hold a glass for more than a few 
minutes.  The Veteran testified that he could work for about 25 
minutes, and then must stop.  If he started working again after a 
period of rest, the hurting began again.  The Veteran testified 
that his symptoms have perceivably worsened over the last three 
years; and that his daily dosage of medication for peripheral 
neuropathy increased from 900 milligrams, to 1,800 milligrams, 
and now to 2,700 milligrams.  

The Veteran also testified that his feet became hotter and 
hotter, and that he had shooting pain in his lower extremities.  
He described the feeling as a burning sensation, and as "a 
lightning bolt" when he overused his legs.

At the Board hearing, the representative claimed that the Veteran 
was unemployable due to the severity of his service-connected 
disability.  A TDIU is part of an increased disability rating 
claim when such claim is raised by the record; and that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part and parcel of the 
claim for benefits for the underlying disability.  See e.g., Rice 
v. Shinseki, 22 Vet. App. at 447.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the Gainesville VA medical facility 
that are dated from April 2008 to present.  

2.  Afford the Veteran a VA examination, 
for evaluation of the service-connected 
PTSD.  The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the examiner, and the report 
of the examination should note review of 
the file. 

All pertinent findings shown on evaluation 
should be noted in the examination report.  
In addition, the examiner should render a 
multi-axial diagnosis, including assignment 
of a Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the Veteran's PTSD, and 
an explanation of the meaning of the score.  

In providing the above-noted findings, the 
examiner should, to the extent possible, 
distinguish the symptoms attributable to 
service-connected PTSD from those of other 
psychiatric conditions.  The examiner 
should render specific findings as to the 
impact of the service-connected PTSD on the 
Veteran's ability to work.  

3.  Afford the Veteran a VA examination, 
for evaluation of the service-connected 
peripheral neuropathy of each upper and 
lower extremity.  The entire claims file, 
to include a complete copy of this REMAND, 
must be made available to the examiner, and 
the report of the examination should note 
review of the file. 

The examiner should identify all current 
neurological symptoms associated with the 
Veteran's peripheral neuropathy of each 
extremity.  For each extremity, the 
examiner should specify the nerves 
involved; note whether there is associated 
atrophy or weakness; and express an opinion 
as to the severity of the disability (mild, 
moderate, moderately severe, or severe) for 
each nerve involved.

The examiner should render specific 
findings as to the impact of the service-
connected peripheral neuropathy of each 
upper and lower extremity on the Veteran's 
ability to work.  

4.  After ensuring that the requested 
actions are completed, the RO should re-
adjudicate the claims on appeal, and 
adjudicate the claim for entitlement to a 
TDIU (see Rice v. Shinseki, supra) in light 
of all evidence of record, taking into 
consideration all applicable rating 
criteria, and staged ratings pursuant to 
Fenderson v. West, 12 Vet. App. 119 (1999).  
If the benefits sought are not fully 
granted, the RO must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



